 In the Matter Of INDIANAPOLIS POWER & LIGHT COMPANY,EMPLOYERandUTILITYWORKERS UNION OF AMERICA, LOCAL 343, CIO,PETITIONERCase No. 91-R-1346.-Decided February 11, 1948Gilliom, Armstrong and Gilliom, by Messrs. Arthur L. GilliomandElbert R. Gilliom,of Indianapolis, Ind., for the Employer.Mr. Harold J. Straub,ofWashington, D. C., andMessrs. GarlandSandersandArthur Mostell,of Indianapolis, Ind., for the Petitioner.Lewis, Goett and Elliot, by Mr. Henry 0. Goett,of Indianapolis,Ind., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Indianap-olis, Indiana, on July 30, 31, August 1, and 5, 1947, before Clifford L.Hardy, hearing officer.The hearing officer's rulingsmade at the hear-ing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in this case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERIndianapolis Power and Light Company, a public utility incor-porated in Indiana with plants and offices in Indianapolis, Indiana, isengaged in the production and distribution of electrical energy andsteam.The operations of the Employer are conducted in several build-ings, chief among them being the main administrative building and thefour power plants known as Harding Street, Mill,Street, Perry K, andPerryW. Among the Employer'scustomersaremanyinterstatecarriers,telegraph,telephone,and radio systems.*Chairman Herzog and Members Reynolds and Murdock.76 N. L. R. B., No. 19.136 INDIANAPOLIS POWER & LIGHT COMPANY137The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Electric UtilityWorkers Union, herein called the Intervenor, is anunaffiliated labor organization, claiming to represent employees of theEmployer.M. THE QUESTION CONCERNING REPRESENTATIONSince September 1, 1937, the Intervenor 1 and the Employer havebeen parties to an automatically renewable contract, covering amongothers, the employees whom the Petitioner seeks to represent.Duringthis period, the contract was amended and modified in many respects.On June 16, 1946, the parties executed an agreement which containedthe following preamble :... it is agreed by and between the Employer and the Union that[the 1937] agreement as heretofore amended and modified ishereby further changed, amended, and modified, and that asfurther changed and modified, this agreement shall constitute theentire agreement between the parties.The termination clause thereof provided that the agreement was toremain in effect until June 16, 1947, and thereafter be automaticallyrenewed from year to year, unless either party notified the other, on orbefore April 15, 1947, or April 15 of any subsequent year, of its desireto "change or terminate" the agreement.On April 1, 1947, the Intervenor advised the Employer by letter thatitdesired that their current contract "be automatically renewed at12: 00 o'clock, midnight, June 15, 1947," but that certain changes andamendments be made therein to be effective on the renewal date.TheIntervenor then listed its proposals for modifying the agreementwhich covered 25 different subjects 2 and requested the Employer tonegotiate with it respecting these modifications. In a letter datedApril 12 acknowledging this request and naming a date for their meet-ing, the Employer enclosed a notice of its desire to modify their agree-1The Intervenor bad formerly been known as the I. P. and L Employees ProtectiveAssociation2The subjects covered in the proposals included,inter alia,time and a half for Saturday,double time for Sunday,a 5-day work week for office employees,rules governing leave ofabsence,pensions,the length of probationary periods,maintenance of membership, vaca-tions, bonuses,a review of job classifications and wage rates, and a general wage increase. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.This notice contained a list of proposed changes 3 and, like theIntervenor's notice, expressed the desire that the agreement "bechanged as of June 16, 1947, . . . and as so changed shall continue ineffect for the period and periods therein specified."On May 2, whilethe negotiations for a modified agreement were in progress, the Peti-tioner requested the Employer to recognize it as the exclusive bargain-ing representative of its employees.The Employer refused and onMay 6, the Petitioner filed the petition herein.On July 12, 1947, theEmployer and the Intervenor entered into a written agreement whichembraced the same range of subjects appearing in the 1946 agreementbut revamped several of its provisions, including those relating tocoverage, the terminal date, seniority, wages, and vacations.The Intervenor and the Employer contend.that no question of rep-resentation exists because as the Petitioner's claim was made afterApril 15, 1947, the date their agreement as amended in June 1946, hadautomatically renewed itself for another year.They further contendthat the automatic renewal of the agreement was not forestalled bytheir mutual notices to each other because both notices recited thatthe parties desired the agreement to renew itself.Those contentionsare lacking in merit.The 1946 agreement provides for its terminationon notice of a hesire to change its terms as well as a notice of termina-tion.It contains no provision permitting modifications in any respectduring its established term.The Intervenor and the Employer, there-fore, could not under the terms of the agreement request its revisionand at the same time continue it in effect. In any event, we are per-suaded that the real purpose for the exchange of notices between theIntervenor and the Employer, notwithstanding the declarations in thenotices to the contrary, was to negotiate a new agreement to supersedethe 1946 agreement.That this was the intent of the parties seems clearfrom the breadth and scope of the changes which were proposed andwhich were subsequently incorporated in the 1947 agreement, as wellas from the fact that the notices were given within the time limit pre-scribed in the 1946 agreement for preventing its automatic renewal foranother year.In view of the foregoing, we are of the opinion that the April noticesof the Intervenor and the Employer stayed the operation of the auto-matic renewal clause and effected.a termination of the f946 agreementas of June 16, 1947.We find, theref ore, that this agreement is not abar to a present determination of representatives.4Nor can it be3Among the provisions in the agreement which the Employer proposed to change werethose relating to its coverage,its termination date, rates of pay for certain groups,holidaypay, and overtime.14Matter of E. I. Du Pont de Nemours and Company,Inc., 73 N.L. R. B. 439 ;Matterof Duquesne Light Company,71 N. L R. B.336.Furthermore,our conclusion in SectionV, infra,as to the inappropriateness of the contract unit, constitutes an additional basis INDIANAPOLIS POWER & LIGHT COMPANY139claimed that the 1947 agreement bars the present proceeding inasmuchas the petition was filed prior to its execution.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofIV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all the Employer's production, mainte-nance, construction, and distribution employees, sometimes termed"physical" employees, excluding office and clerical employees, profes-sional and technical employees, guards, supervisors, and certain fringegroups.The Employer and the Intervenor urge the appropriatenessof a company-wide unit embracing essentially all the non-supervisoryemployees, the unit for which the Intervenor has acted as bargainingagent since 1937 in its contractual relations with the Employer.The unit proposed by the Petitioner is substantially identical withthe unit previously found appropriate by the Board in two earlierproceedings involving the Employer herein.-'The Employer and In-tervenor contend, however, that the history of collective bargaining ona company-wide basis and the close integration of the Employer's op-erations, warrants the establishment of a unit comprising all classi-fications of the Employer's employees.6These contentions were con-sidered by the Board in its two earlier decisions and rejected.7Therecord shows that since the date of these decisions there has been nomaterial change either in the operations of the Employer, the duties ofthe employees, or the relationship of the various departments to oneanother.Under the circumstances, for reasons stated in our previousdecisions involving the Employer, we are not persuaded to depart fromour earlier determination as to the appropriate unit.8for holding the contract not to be a bar. SeeMatter of The Mathieson Alkali, Works,51 N L. R. B 113,Matter of Savannah Electric and Power Company,48 N L R B. 335 SeeMatter of Indianapolis Power & LightCo., 51 N L.R B. 670, 62 N.L. R B. 1279.6 The Intervenor won the elections which were directed in the two prior proceedings,and, notwithstanding the Board's unit findings in these cases, continued to bargain on acompany-wide basis, including the employees whom the Board expressly excluded fromthe unit found appropriate7 The Employer also contends that the employees in the unit found appropriate inthe prior proceedings have manifested their desire to continue as part of all-inclusiveunit not only by their selection of the Intervenor in the previously held elections butby their unanimous approval of the contract executed on June 6, 1947, between theEmployer and the Intervenor.A similar contention was raised in the earlier proceedingsand rejected as not determinative of the issue herein8Matter of The Mathtieson Alkali. Works,55 N. L. it. B. 1100,Matter of ConsolidatedVultee Aircraft Corporation,70 N L it. B 1357. The Employer urges that our decisionin theMatter of Pennsylvania Power and Light Company(64 N. L. it. B. 874) is determina-tive of the issue herein.We do not agree That decision rests upon the particular factorspresent in that caseA different situation exists in the instant caseWe have in twoearlier cases considered the specific factors herein urged by the Employer relative to theunit appropriate for its employees.In the first case we decided,and in the second case we 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains for consideration the question of including or exclud-ing the employees in classifications which the Petitioner would excludefrom the appropriate unit and which were not specifically passed uponby the Board in former proceedings.sThe tree trimming inspectorin the Transmission and DistributionDepartment.The Petitioner contends that this employeeis a super-visor.The record, however, shows that he has no employees underhis supervision.His authority is limited to mapping out the mannerin which trees growing near the Employer's lines shall be trimmed.He turns this information over to the tree trimming contractor whois responsible for executing the task.We find that the tree trimminginspector is not a supervisor and shall, therefore, include him.The distribution operation engineerandthe meter and relay engi-neersin the Transmission and Distribution Department.While theBoard excluded engineers from its unit findings in the earlier pro-ceedings, it did not pass upon these particular classifications of engi-neers.Like the engineers excluded, however, the duties of theseemployees require professional training and experience and theirtime is devoted to engineering problems.We are of the opinion thatthese employees would more appropriately be grouped with othersof like education and interests and, accordingly, shall exclude them.The safety inspectorsin the Personnel Department.These em-ployees make safety inspections of the Employer's property, investi-gate accidents and assist in establishing safety programs.They alsoconduct safety meetings among the employees.We are of the opinionthat the work of these employees is of an administrative nature andthat they should be excluded.The advertisingassistantin the Advertising Department.Thisemployee prepares advertising for newspapers and magazines.Healso assists with the publication of the employee periodicals.We areof the opinion that this employee has no interests in common with thoseof the employees in the unit hereinafter found appropriate and weshall exclude him.affirmed,that physical employees apart from clerical employees constituted a separate ap-propriate bargaining unit.We considered and rejected the Employer's contention that therewas such close integration between its physical and clerical workers that a single unit of itsphysical and clerical employees was mandatory.After each certification, however, theEmployer and the Intervenor thereafter bargained on the broader basis without respectto the narrower unit delineation set forth in our decisionsFor these reasons, and onthe basis of the record in the instant case, we are not persuaded that the limited periodsof bargaining on the broader basis between the Employer and the Intervenor,and otherfactors herein,justify our dismissal of the instant petition on the ground that a unitof physical employees, excluding clerical employees, is inappropriate.U The Petitioner contends that the meter readers should be included in the unit althoughthe Board excluded them in its earlier decision.No evidence at the heating was elicitedas to their duties.We shall,therefore, adhere to our foimer decision and exclude them. INDIANAPOLIS POWER & LIGHT COMPANY141We find that all production, maintenance, construction, and dis-tribution employees of the Employer, including from among certaindepartments the categories listed in "Appendix A," but excludingthe employees in departments listed in "AppendixB," as well as allclerks, stenographers, typists, telephone operators, accountants, billers,collectors, safety inspectors, salesmen, saleswomen, watchmen andspecial police, engineers, draftsmen, technical employees, special rep-resentatives, administrative employees, the advertising assistant, andsupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Indianapolis Power & LightCompany, Indianapolis, Indiana, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Ninth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged.for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented by UtilityWorkers Union of America, Local 343, CIO or by Electric UtilityWorkers Union, for the purposes of collective bargaining, or by neither.APPENDIX ADepartmentCategories included in unitTransmission and Distribution 11___ All but the distribution operationengineer, meter and relay engi-neers, service dispatchers, sten-ographers, and clerks."Any participant in the election herein may, upon its prompt request to,and approvalthereof by, the Regional Director, have its name removed from the ballot.it In the earlier proceedings, this department was designated as the Electrical OperatingDepartment. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepartmentPower Plants :Categories included in unitHarding Street --------------- All but clerks and special police.Perry "K"___________________ All but clerks, research clerks,and special police.Perry "W"__________________ All but special police.Mill Street ------------------- All but clerks and special police.Mechanical______________________ All but the stenographers, typ-ists, and clerks.Steam Heat______________________ All but the stenographer andtechnical assistant.Real Estate______________________ Only the firemen-groundsmen.Treasury ------------------------- Only the-general utility men.APPENDIX BDepartmentAdvertising and Publicity.Buildings and Grounds.Customer Service.Economy Methods and Practices.Engineering.General Accounting.-Personnel.Personnel and PublicRelations.Department-ContinuedPurchasing.Real Estate (except for Firemen-Groundsmen).Rate.Sales.Treasury (except for general util-ity men).